Title: To James Madison from André Limozin, 27 February 1788
From: Limozin, André
To: Madison, James


Most Honored Sir
Havre de Grace 27th february 1788.
I took the Freedom to trouble your Excellency yesterday & begd to procure the Forwarding of Sundry inclosed.
I have the honor to remitt you a Bill of Lading of Captn Rolland of the Kings Packet No 3 for two Cases which Mr Jefferson Ambassor. of the US of America at the Court of Versailles our mutuall worthy Friend hath desired me to forward to your Excellency. I hope they will be deliverd in as good order as I have Shipped them. I have already payd the freight for them. I have the Honor to be with the very highest regard Your Excellency’s Most obedient & very Humble Servant
Andre Limozin
